 

Exhibit 10.2

 

[tv529829_ex10-2img01.jpg] 

 

employment AGREEMENT PURSUANT TO SECTION 7:610 (et seq.) of the Dutch Civil Code
(DCC)

 

August 20, 2019

 

Employment agreement between

 

(1)uniQure biopharma B.V., a company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), with registered office at
Amsterdam and principal place of business at Paasheuvelweg 25a, (1105 BP)
Amsterdam (the Employer); and

 

(2)Sander van Deventer born on November 1, 1954 (the Employee);

 

    each “a Party”, collectively, “the Parties”.

 

The Parties agree as follows:

 

1Commencement date Agreement and position

 

1.1On August 20, 2019 (the “Effective Date”), this employment agreement (the
“Agreement”) will become effective and Employee shall continue his employment
with Employer in a new role, assuming a part-time (80%), 0.8 FTE, position with
the Employer in the position of Executive Vice President, Research and Product
Development. Employee undertakes to perform all the activities as set out in
Exhibit A (Job Description) and that can reasonably be assigned to him by or on
behalf of the Employer and which are related to the Employer's business. To the
best of his ability in doing so, the Employee will comply with the instructions
given to him by or on behalf of the Employer.

 

1.2This Agreement replaces and supersedes the prior Employment Agreement dated
August 4, 2017, which is contemporaneously terminated as of the Effective Date
of this Agreement.

 

1.3The Employer shall be entitled to assign other duties than the usual
activities of the Employee, or to alter the position of the Employee if in the
reasonable opinion of the Employer the business circumstances so require.

 

1.4The Employee shall not be engaged in any business activity which, in the
judgment of the Employer, conflicts with Employee’s ability to carry out his
duties for the Employer, whether or not such activity is pursued for pecuniary
advantage, without the approval of the Board of Directors of uniQure N.V (the
“Board”), other than business activities undertaken in his capacity as a general
partner or venture partner of Forbion Capital Partners or its affiliated funds
for up to 20% of his time. It is the mutual understanding that the Employee has
resigned as Managing Partner of Forbion Capital Partners, it being understood
that the Employee will thereafter continue as a venture partner or similar
function with Forbion Capital Partners or its affiliated funds for up to 20% of
his time.

 

1.5The work will be performed at the office of the Employer at Paasheuvelweg 25a
(1105 BP) in Amsterdam provided, however, that the Employee shall be required to
travel from time to time for business purposes. The Employer reserves the right
to change the location where the work is performed after consultation with the
Employee.

 

1.6The normal working hours for a full-time, 1.0 FTE position are 40 hours per
week. The working hours are normally 8.5 hours a day with a thirty (30) minute
lunch break.

 



Paasheuvelweg 25aChamber of Commerce: 1P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

2Term and termination Agreement

 

2.1The Agreement has been entered into for an indefinite period of time.

 

2.2The Agreement will in any event, without notice being required, terminate as
of the first day of the month following the date the Employee reaches the State
pension age (AOW-gerechtigde leeftijd).

 

2.3The Agreement can be terminated by each of the Parties with due observance of
the statutory notice period of 4 months for the Employer and 2 months for the
Employee.

 

2.4Severance Payments.

 

2.4.1lf the Agreement is terminated on the initiative of Employer, other than in
the case of summary dismissal as referred to in article 7:677 of the Dutch Civil
Code, long-term illness (article 7:669 section 3 under b Dutch Civil Code) or
severely culpable acts or omissions by Employee as referred to in article 7:669
section 3 under the Dutch Civil Code, Employer shall grant the Employee
severance pay equal to 100% of (i) the annual prorated base salary excluding 8%
holiday allowance, plus (ii) the amount of the Target Bonus (i.e., 40% of the
annual Pro-rata Base Salary (as defined in Clause 3)), excluding holiday
allowance, (hereinafter: 'Severance Pay') subject to deductions that are
authorized by Employee and/or required by applicable laws and regulations.

 

2.4.2lf the Agreement is terminated on the initiative of Employer within twelve
(12) months of a Change of Control (as defined below), other than in the case of
summary dismissal as referred to in article 7:677 of the Dutch Civil Code,
long-term illness (article 7:669 section 3 under b Dutch Civil Code) or severely
culpable acts or omissions by Employee as referred to in article 7:669 section 3
under the Dutch Civil Code, claus 2.4.1 shall not apply and, instead, Employer
shall grant the Employee severance pay equal to 150% of (i) the annual prorated
base salary excluding 8% holiday allowance, plus (ii) the amount of the Target
Bonus (i.e., 40% of the annual Pro-rata Base Salary), excluding holiday
allowance, (hereinafter: 'Severance Pay on a Change of Control') subject to
deductions that are authorized by Employee and/or required by applicable laws
and regulations. Employer shall not owe any payments or partial payments of any
kind under both clauses 2.4.1 and 2.4.2, which are mutually exclusive.

 

2.4.3If Severance Pay under clause 2.4.1 or Severance Pay on a Change of Control
under clause 2.4.2 is owed to the Employee, then the Employer shal grant the
Employee additional severance pay equal to a prorated Target Bonus amount for
the year of termination as provided in this clause (the “Pro-rata Bonus”). The
Pro-rata Bonus shall be the product of the formula B x D/365 where B represents
the Target Bonus (i.e., 40% of the annual Pro-rata Base Salary)), and D
represents the number of days elapsed in the calendar year through the date of
the separation of Executive’s employment from the Employer.

 

2.4.4lf and insofar as Employee is entitled to the transition payment as
referred to in article 7:673 of the Dutch Civil Code, this transition payment
shall be deemed to be factored into the Severance pay, the Severand pay on a
Change of Control, and the Pro-Rata Bonus.

 



Paasheuvelweg 25aChamber of Commerce: 2P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

2.4.5In the event of a termination under this clause 2.4, the Employer shall
provide 4 months' notice to the Employee. The Employer, in its sole discretion
subject to applicable law, may choose to put the Employee on garden leave at any
time during the notice period. Garden leave will be consldered equal to
continuation of full time employment, but the Employee will be released trom his
working duties. In the event that the Employee is placed on garden leave, the
amount of the severance pay under this clause 2.4 will be reduced by an amount
equivalent to the salary during the Employee's garden leave, and the effective
date of the garden leave shall be the the date of the separation of Executive’s
employment from the Employer for purposes of calculating the Pro-rata Bonus of
clause 2.4.3.

 

2.4.6In the event of a Change of Control as defined below, the vesting
conditions that may apply to any stock options, restricted shares, restricted
stock units, performance stock units or other grants of equity held by Executive
pursuant to this Agreement and the Company’s Amended and Restated 2014 Share
Incentive Plan will be automatically waived and shall be deemed fully vested
immediately prior to the Change of Control event. All Stock Options will be
deeed to be fully exercisable commencing on the date of and immediately prior to
the Change of Control and ending on the eighteen (18) month anniversary of the
Change of Control or, if earlier, the expiration of the term of such Stock
Options.

 

2.4.7For purposes of this Agreement, “Change of Control” shall mean the date on
which any of the following events occurs:

 

2.4.7.1any “person,” as such term is used in Sections 13(d) and 14(d) of the
United States Securities Exchange Act of 1934, as amended (the “Act”) (other
than uniQure N.V. (the “Company”), any of its subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing forty (40) percent or more of the combined voting power
of the Company’s then outstanding securities having the right to vote in an
election of the Board (“Voting Securities”) (in such case other than as a result
of an acquisition of securities directly from the Company); or

 

2.4.7.2a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or

 

2.4.7.3the consummation of (i) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than fifty (50) percent of
the voting shares of the Company issuing cash or securities in the consolidation
or merger (or of its ultimate parent corporation, if any), or (ii) any sale or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

 



Paasheuvelweg 25aChamber of Commerce: 3P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

3Salary, bonus, equity and holiday allowance

 

3.1The Employee’s annual salary will be EUR 348.000,00 gross (the “Pro-rata Base
Salary”) based on 0.8 FTE (i.e., 80% of EUR 435,000), including an 8% holiday
allowance. The salary, including the holiday allowance, shall be paid in 12
equal, monthly instalments of EUR 29.000,00.

 

3.2The Employee shall be eligible for a bonus payment amounting to a target
amount of 40% of his Pro-rata Base Salary (the “Target Bonus”). The Employee’s
eligibility for a Target Bonus or any other bonus payment shall be dependent on
the Employer guidelines and is at the full discretion of the Board.

 

3.3Except as provided in clause 2.4, bonus payments, if any, will not be taken
into account for the calculation of any possible severance payment upon
termination of the Agreement. To be eligible for any bonus pursuant to this
Agreement or otherwise pursuant to Employee’s employment with Employer, Employee
must be in service of Employer on the date any bonus is paid.

 

3.4Subject to Board of Directors’ approval at the next regularly scheduled
uniQure N.V. Board meeting after execution of this Agreement, the Employee shall
be granted Restricted Stock Units totaling 15,000 (fifteen thousand) ordinary
shares of uniQure N.V., the terms of which shall reflect the standard three-year
vesting and other terms and conditions contained in the uniQure N.V.’s Amended
and Restated 2014 Share Incentive Plan. Such options will be approved by the
Board of Directors of uniQure N.V. not later than at its next regularly
scheduled meeting. The Executive will be eligible for future equity grants
pursuant to the Company’s policies and procedures, which shall also be subject
to pro-ration related to the Employee’s part-time status.

 

4Overtime

 

    The Employee undertakes to work overtime at the request of the Employer. The
Employer does not pay any compensation for overtime.

 

5Expenses

 

5.1The costs for travelling from home to office shall be compensated in
accordance with the Employer policy.

 

5.2To the extent that the Employer has given prior approval for business
travels, the Employer shall reimburse reasonable travel and accommodation
expenses relating to such business travel incurred by the Employee in the
performance of his duties upon submission of all the relevant invoices and
vouchers within 30 days following completion of the business travel.

 

6Holidays

 

6.1The Employee is entitled to 30 business days holiday per year or a pro rata
portion thereof if the Agreement commences and/or terminates during the calendar
year and/or the Employee works part-time.

 

6.2The statutory holiday days (20 days of the 30 per year on full time
employment) shall be forfeited after 6 months after the end of the year in which
the holiday days were accrued.

 

6.3The Employer shall determine the commencement and the end of the holiday in
consultation with the Employee. The Employee shall take his holidays in the
period that the activities best allow this.

 



Paasheuvelweg 25aChamber of Commerce: 4P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

7Illness

 

    In the event of illness in the sense of section 7:629 Dutch Civil Code, the
Employee must report sick to the Employer as soon as possible, but no later than
9 a.m. on the first day of illness. The Employee undertakes to comply with the
rules related to reporting and inspection in the case of illness, as adopted
from time to time by the Employer.  

8Insurance

 

    The Employer will comply with the obligations under the Dutch Health Care
Insurance Act.

 

9Pension

 

    The Employee shall be entitled to participate in the pension scheme of the
Employer following Employer guidelines.

 

10Confidentiality obligation

 

10.1Both during the term of the Agreement and after the Agreement has been
terminated for any reason whatsoever, the Employee shall not make any statements
in any way whatsoever to anyone whomsoever (including other personnel of the
Employer, unless these should be informed of anything in connection with the
work they perform for the Employer), regarding matters, activities and interests
of a confidential nature related to the business of the Employer and/or the
Employer’s affiliates, of which the Employee became aware within the scope of
his work for the Employer and the confidential nature of which he is or should
be aware (“Confidential Information”). The Confidential Information includes,
inter alia, information about the Employer’s products, processes and services,
including but not limited to, information relating to research, development,
inventions, manufacture, purchasing, engineering, marketing, merchandising and
selling.

 

10.2For all oral and written publications by the Employee, which can or could
harm the interests of the Employer, prior approval from the Employer has to be
obtained. This approval shall only be refused on sincere grounds based on those
interests.

 

10.3All information exchanged via the Employer’s email system is considered to
be Employer’s proprietary information and should be taken care of accordingly.

 

10.4The Employee agrees that the confidentiality obligations set forth in this
clause 10 supersede the Employee’s obligations to any other company, fund or
other organization with which the Employee may have a relationship (“Affiliated
Entities”) and that any Confidential Information that Employee receives will
only be used within the scope of his employment under this Agreement or any
successor agreement with Employer and will not be used during the course of his
relationship, or communicated through by any means to, any Affiliated Entity.

 

11Documents

 

    The Employee is prohibited from in any way having documents and/or
correspondence and/or other information carriers and/or copies thereof in his
possession that belong to the Employer and/or to the Employer’s affiliates, with
the exception of the extent to which and as long as required for the performance
of his activities for the Employer. In any event, the Employee is required, even
without any request being made to that end, to return such documents and/or
correspondence and/or other information carriers and/or copies thereof to the
Employer immediately upon the end of the Agreement, or in the event the Employee
is on non-active duty for any reason whatsoever.

 



Paasheuvelweg 25aChamber of Commerce: 5P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

12Ban on ancillary jobs

 

    During the term of the Agreement, without the prior written consent of the
Employer, the Employee shall not accept any paid work or time-consuming unpaid
work at or for third parties and will refrain from doing business for his own
account, other than as provided in clause 1.4 above. For the avoidance of doubt
the Employer shall not unreasonably withhold its consent for the Employee to
take on any positions at third parties should the Employee fulfill such position
as a Venture Partner of Forbion Capital Partners.

 

13Non-competition and business relationship clause

 

13.1Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer, the Employee shall not be engaged or involved
or have any share in any manner whatsoever, directly or indirectly, whether on
his own behalf or for third parties, in any enterprise which conducts activities
in a field similar to or otherwise competing with that of the Employer and/or
the Employer’s affiliates, nor act, in any manner whatsoever, directly or
indirectly, whether on his own behalf or for third parties, as an intermediary
in relation to such activities. The activities contemplated by clause 1.4 shall
not be deemed to be in breach of this clause 13.1.

 

13.2Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer, the Employee shall not perform or have
performed professional services in connection with any product or research or
development or commercialization that competes with products, or research or
development or commercialization of Employer, directly or indirectly, whether on
his own behalf or for third parties, nor enter into contacts, in that respect,
directly or indirectly, whether on his own behalf or for third parties, with
clients and/or relations of the Employer and/or the Employer’s affiliates and/or
purchasers of products and/or services of the Employer and/or the Employer's
affiliates. The activities contemplated by clause 1.4 shall not be deemed to be
in breach of this clause 13.2

 

13.3Clients and/or relations of the Employer and/or the Employer’s affiliates
such as set out in article 13.2 of this Agreement shall in all events mean
relations of the Employer and/or the Employer’s affiliates with which the
Employer has or has had (business) contact in any manner whatsoever throughout
the course of, or otherwise prior to the termination of, the Agreement.

 

13.4Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer, the Employee shall refrain from becoming
engaged or involved in any manner whatsoever, directly or indirectly, whether on
his own behalf or for third parties, in actively enticing away, taking (or
causing to have taken) into employment, nor make use of, in any manner
whatsoever, directly or indirectly, whether on his own behalf or for third
parties, the type of work of employees or persons who in a period of one year
prior to the termination of the Agreement of the Employee are or have been in
the employment of the Employer and/or the Employer’s affiliates.

 



Paasheuvelweg 25aChamber of Commerce: 6P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

13.5Employee acknowledges and agrees to adhere to this clause as the Employer
has a serious business interest in binding the Employee to the non-competition
and business relationship clause, due to the fact that (i) within the
organization of the Employer competition-sensitive information as well as
confidential information related to the Employer and its clients and relations,
such as but not limited to products, or research or development or
commercialization of Employer (“Sensitive Business Information”) are available
and (ii) in the position of Executive Vice President, Research and Product
Development the Employee has access to this Sensitive Business Information
and/or will become aware of this Sensitive Business Information and/or will
maintain (commercial) contacts with clients, suppliers, competitors etc. Given
the aforesaid considerations (i) and (ii) in this clause, combined with the
education and capacities of the Employee, the Employer has a well-founded fear
that its business interest will be harmed substantially if the Employee performs
competing activities as set forth in clauses 13.1 up to and including 13.5 of
the Agreement within a period of 12 months after termination of the Agreement.

 

14Intellectual and industrial property

 

14.1The Employer is or will be considered to be, to the fullest extent allowed
by law, the maker/producer/designer/breeder of all that which is made, created,
improved, produced, designed, invented or discovered by the Employee during his
activities performed for the Employer (the Works).

 

14.2The Employee is obliged to fully and comprehensibly disclose all Works to
the Employer in writing immediately after they are created or after the creation
becomes known to the Employee, and in any case at the request of the Employer.

 

14.3The Employee hereby transfers and assigns all his rights to and in
connection with the Works to the Employer in advance.

 

14.4The Employee is obliged, at first request of the Employer, to transfer and
assign to the Employer all rights to and in connection with the Works that do
not belong to the Employer by operation of law (van rechtswege), and that are
not transferred to the Employer pursuant to article 14.3 of this Agreement. This
concerns all rights, anywhere in the world, to and arising from or in connection
with the Works. This obligation of the Employee remains in force even after the
end of this Agreement.

 

14.5The Employee agrees to perform, to the extent necessary and/or at the
request of the Employer, such further acts as may be necessary or desirable to
apply for, obtain and/or maintain protection for the Works, inter alia by means
of the establishment of intellectual and industrial property rights. The
Employee hereby grants permission and power of attorney to the Employer to the
extent necessary to carry out every required act on behalf of the Employee to
obtain protection for the Works, or to transfer the Works and any rights
relating thereto, to the Employer. The Employer will compensate the reasonable
costs made in respect hereof, in so far as the payment that the Employee
receives pursuant to article 3.1 of this Agreement cannot be considered as
compensation for such costs. This obligation of the Employee remains in force
even after the end of the Agreement.

 

14.6The Employee acknowledges that the payment ex article 3.1 of this Agreement
includes a reasonable compensation for any possible deprivation of any
intellectual and industrial property rights. To the extent legally possible, the
Employee hereby waives his right to any additional compensation with respect to
the Works.

 



Paasheuvelweg 25aChamber of Commerce: 7P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

15Gifts

 

    In connection with the performance of his duties, the Employee is prohibited
from accepting or stipulating, either directly or indirectly, any commission,
reimbursement or payment, in whatever form, or gifts from third parties other
than those covered under article 1.4. The foregoing does not apply to standard
promotional gifts having little monetary value.

 

16Penalty clause

 

    In the event the Employee acts in violation of any of the obligations under
the articles 10 through 15 of this Agreement, the Employee shall, contrary to
section 7:650 paragraphs 3, 4 and 5 Dutch Civil Code, without notice of default
being required, forfeit to the Employer for each such violation, a penalty in
the amount of EUR 10.000,00 as well as a penalty of EUR 1.000,00 for each day
such violation has taken place and continues. Alternatively, the Employer will
be entitled to claim full damages.

 

17Transfer of an undertaking

 

    The Employee shall remain under the obligation to adhere the set out in the
articles 10 through 16 of this Agreement vis-à-vis the Employer, if the
enterprise of the Employer or a part thereof is transferred to a third party
within the meaning of section 7:662 and onwards Dutch Civil Code and this
Agreement terminates before or at the time of such transfer, whereas in the
event of continuation of the Agreement the Employee would have entered the
employment of the acquirer by operation of law.

 

18Other arrangements

 

    Subject to the provisions in this Agreement, the arrangements related to
employment conditions adopted by the Employer from time to time, as laid down in
the Employee Handbook are applicable. A copy of these arrangements has been
provided to the Employee. By signing this agreement, the Employee acknowledges
to have received and understood the Employee Handbook and the Insider Trading
Policy.

 

19Employment costs regulation

 

    The conditions of employment costs regulation determined by the Employer
apply. In this context, the Employer reserves the right at its sole discretion
to modify certain fringe benefits, without any compensation in return.

 

20Amendment clause

 

20.1The Employer reserves the right to unilaterally amend the Agreement and the
arrangements referred to in article 18 of this Agreement if it has such a
serious interest in that respect entailing that the interests of the Employee
must yield to that in accordance with standards of reasonableness and fairness.

 

20.2The Employer reserves the right to unilaterally amend the Agreement and the
arrangements referred to in article 18 of this Agreement in the event of a
relevant amendment of the law.

 



Paasheuvelweg 25aChamber of Commerce: 8P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

21Applicable law, no collective labour agreement

 

21.1This Agreement is governed by Dutch law.

 

21.2The Agreement is not subject to any collective labour agreement.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement

 

uniQure biopharma B.V.   Employee         /s/ Lilly Burggraaf   /s/ Sander van
Deventer By: Lilly Burggraaf   By: Sander van Deventer Title: VP, Global Human
Resources    

 

Paasheuvelweg 25aChamber of Commerce: 9P.O. Box 2250634275365 1100 DA Amsterdam,
NLlegal entity: uniQure biopharma B.V.    T: +31 20 240 6000www.uniQure.com F:
+31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

Exhibit A

 

Job description Executive Vice President, Research & Product Development

 

Reporting to the Chief Executive Officer, the Executive Vice President, Research
& Product Development will be responsible for the Employer’s research,
scientific, product development and technology platform strategy and activities
in support of uniQure’s corporate strategy, including basic and applied research
projects, as well as the research and development of new processes, technologies
and products.

 

Additionally, the Executive Vice President, Research & Product Development will
also provide guidance on scientific-related matters within the Company and
represent uniQure at scientific/medical conferences, as well as with investors
and regulatory agencies. Duties will be performed on behalf of Employer and, as
needed, Employer’s subsidiaries and affiliates.

 

Job Responsibilities:

 

·Develop and implement strategies related to research, product development
(including analytical development, process development and vector development)
and technology development (including new AAV vectors, promoters, etc.) that
support and enhance the corporate long-term plan;     ·Effectively communicate a
vision and plan related to new product research and development, as well as
scientific and technological matters;     ·In collaboration with the Chief
Executive Officer, Chief Medical Officer, Commercial leader and Business
Development leader, define and support a process and criteria for identifying
new targets, indications and potential gene therapy product candidates;    
·Provide scientific guidance on strategic and operating decisions, setting
strategy and performance goals;     ·Regularly reporting to the Board and other
members of the organization to ensure transparency regarding the progress of
research and platform development programs;     ·Work closely with the Executive
Vice President, Operations, Chief Medical Officer and other key leaders to
ensure execution on a global R&D and technology strategy;     ·Provide strong
scientific leadership for the uniQure research, nonclinical, product development
and enabling technology development teams;

 



Paasheuvelweg 25aChamber of Commerce: 10P.O. Box 2250634275365 1100 DA
Amsterdam, NLlegal entity: uniQure biopharma B.V.    T: +31 20 240
6000www.uniQure.com F: +31 20 240 6020info@uniQure.com 

 

[tv529829_ex10-2img01.jpg] 

 

·Work closely and collaboratively with Program Management in the execution of
R&D stage-gates;     ·Lead the effort to translate discovery research into
clinical-ready product candidates;     ·Establish and/or help to maintain
relationships with KOL’s and academic institutions, and serve as a key liaison
between the Company and its external scientific advisors and the investment
community;     ·Identify and support the Business Development leader in
evaluating collaboration opportunities to gain access to key capabilities and
provide leadership in managing such collaborations;     ·Provide scientific
expertise in support of product and clinical development activities;    
·Actively participate in the evaluation and implementation of business
development opportunities, including collaborations, in-licensing and
acquisitions of product candidates and technologies, including due diligence as
required;     ·Actively participate in leadership team meetings, Board meetings
and other key operating mechanisms required of senior management and by the
Chief Executive Officer;     ·Make and attend scientific and investor
presentations, and participate in key scientific, medical and investor
conferences;     ·Support the establishment of and collaboration with a
Scientific Committee of the Board that will work with management and the Board
of Directors to provide feedback and oversite regarding R&D and technology
strategy;     ·Develop budgets for relevant functional responsibilities, subject
to approval by the Chief Executive Officer and Chief Accounting Officer, and
ensure execution within approved targets;     ·Foster and develop an innovative
and productive organization of talented employees, including the management,
motivation, recruitment and evaluation of personnel;     ·Responsible for
definition, implementation, maintenance and continued improvement of processes
and systems, supported by meaningful Key Performance Indicators (KPI’s);    
·Constructively and collaboratively interacts with staff of other disciplines,
such as Finance, Operations, Human Resources, Commercial, Legal, Business
Development, Investor Relations and Clinical Development to ensure efficient
day-to-day cooperation and success for the business; and

 

Any other duties as may from time to time be assigned by the Employer and which
are commensurate with Executive Vice President, Research & Product Development’s
senior executive status.

 



Paasheuvelweg 25aChamber of Commerce: 11P.O. Box 2250634275365 1100 DA
Amsterdam, NLlegal entity: uniQure biopharma B.V.    T: +31 20 240
6000www.uniQure.com F: +31 20 240 6020info@uniQure.com 

 

 